Citation Nr: 1743743	
Decision Date: 09/29/17    Archive Date: 10/10/17

DOCKET NO.  13-15 695	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUE

Entitlement to an initial rating in excess of 20 percent for service-connected coccydynia.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. Bates, Associate Counsel

INTRODUCTION

These matters come before the Board of Veterans' Appeals (Board) on appeal from a September 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California.

In March 2015, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge (VLJ).  A transcript of the hearing has been associated with the claims file.  Following the hearing, the Board assigned a disability rating of 20 percent for the Veteran's service-connected coccydynia (tailbone disability).  In a July 2016 Memorandum Decision, the Court of Appeals for Veterans Claims (Court) set aside the Board's May 2015 decision.  In March 2017, the Board remanded the appeal for additional development. 

The claim is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Recent Court precedent, citing to a VA clinician's guide, appears to require in cases such as this, that when evaluating impairment from a given disability, the VA examiner is to estimate additional range of motion loss during flare-ups after eliciting appropriate information from the Veteran, and considering all the information of record, or explain why he or she could not do so.  See Sharp v. Sulkin __Vet. App.__ 2017 WL 3879425 (Sept. 6, 2017).  As this Veteran asserted she experiences flare-ups, and the current April 2017 examination report did not address this because the Veteran was not having a flare-up at the time of the examination, another examination is indicated to address the matter in line with the Court's requirements.  This also will give the examiner the opportunity to address the collective impact on the Veteran's function as may occur as a consequence of her service connected coccydynia and other service connected disorders, (particularly the feet), which was a focus of the July 2016 Memorandum decision in this Veteran's case.  (The Veteran's recent foot surgery hindered such a discussion at the time of the April 2017 examination.)  

Accordingly, the case is REMANDED for the following action:

1. Contact the Veteran and her representative and ask that they identify any additional relevant records of treatment they wish considered in connection with this appeal.  The identified records should be sought.

2.  Schedule the Veteran for an orthopedic examination.  The examiner should be provided the claims file for review.  The examiner should evaluate the disability caused by the Veteran's coccydynia including in terms of the degree of range of motion loss of the lumbar spine as may result from the factors set out in 38 C.F.R. §§ 4.40 and 4.45.  This would include consideration of the effect of pain on the normal strength, speed, coordination, and/or endurance of the spine, and whether the disability results in instability of station or interference with sitting.  In the context of flare-ups, if one is not occurring at the time of the examination, it is requested the examiner estimate any functional limitation in terms of the degree of additional loss of range of motion after elicting appropriate information from the Veteran, and considering all the information of record.  

The examiner also should comment on the collective impact on the Veteran's functioning produced by the disability at issue and her other service connected disabilities, and notability her bilateral foot disorder. 

The bases for any findings should be set out and/or explained, and if it is not possible to provide any requested information, the reasons for that also should be explained.  

3.  After all of the above actions have been completed, and any other development as may become indicated is accomplished, to include referral to the Director of Compensation for extra-schedular consideration, re-adjudicate the appeal.  

4.  If any benefit sought remains denied, furnish the Veteran and her representative a supplemental statement of the case and return the case to the Board. 	

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

